PER CURIAM.
On September 25, 1968, this Court suspended respondent Richard H. Pritikin, a member of The Florida Bar, for a period of three years, and thereafter until rehabilitation was demonstrated. After the announcement of this decision in 214 So.2d 482 (Fla.1968), another complaint against respondent, arising out of the same general scheme or transaction, came on for hearing. Now the referee has recommended an additional two-year suspension. The Florida Bar seeks to have more stringent penalties imposed.
After reviewing the record and hearing arguments, and noting that respondent has admitted the factual allegations relating to his misappropriation of escrow funds, we have concluded that a two-year suspension is appropriate. Because the offense currently under review is essentially linked factually and in time with the activity for which a three-year suspension has already been assigned, we hold that the additional two-year period should be considered as already having run concurrently with the time thus far served in suspension. Justification for this nunc pro tunc approach rests in part upon what we view as a tardy prosecution of this matter by The Florida Bar.
Respondent retains, of course, the burden of showing his rehabilitation in a proper proceeding, a burden compounded by this additional disciplinary measure. In passing, we note further that respondent’s debts arising out of this venture remain unsettled, as well as those brought to our attention in the first action in which he was a respondent. Satisfaction in full of these obligations is an obvious condition precedent to a showing of rehabilitation.
The recommendation of the referee is modified to the extent that the two-year additional suspension will be considered as already having been served. Respondent continues under suspension until rehabilitation has been shown. Costs of these proceedings in the amount of $317.87 are hereby assessed against him.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON, McCAIN and DEKLE, JJ., concur.